Citation Nr: 0116889	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  98 - 19 272	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of low back strain prior to May 11, 1999. 

Entitlement to a rating in excess of 20 percent for residuals 
of low back strain on and after May 11, 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from September 1985 to August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  At the time 
of receipt of the appellant's claim for VA disability 
compensation benefits for low back strain on January 11, 
1996, his complete service medical and personnel records were 
requested and received at the RO.  

The appellant underwent a VA orthopedic examination, with X-
rays of the lumbar spine, in March 1996, and a complete 
history of his inservice low back injuries was taken prior to 
the examination.  An RO letter of January 3, 1997, asked the 
veteran claimant to submit medical and nonmedical evidence 
showing treatment for his claimed disabilities, the names, 
dates and places of physicians or medical facilities 
providing treatment during or after service, with clinical 
findings and diagnoses, and statements from people he knew 
during or after service.  

A rating decision of June 21, 1997, granted service 
connection for residuals of low back strain, evaluated as 10 
percent disabling, effective January 11, 1996, the date of 
receipt of the veteran's claim.  The appellant was notified 
of the action taken by RO letter of July 3, 1997, with a copy 
of the rating decision, which notified the claimant of the 
issue addressed, the evidence considered, the adjudicative 
actions taken, the decision reached, the reasons and bases 
for the decision, his right to appeal that determination and 
to have a personal hearing, and the time limit in which to do 
so.  Following receipt of his notice of disagreement, the 
veteran was provided a statement of the case on October 26, 
1998, which notified him of the issue addressed, the evidence 
considered, the adjudicative actions taken, the decision 
reached, the pertinent law and regulations, the applicable 
provisions of VA's Rating Schedule, the reasons and bases for 
the decision, his responsibility to submit evidence to 
support his claim, and VA's obligation to assist him by 
obtaining existing VA and non-VA medical and other evidence, 
including evidence in the possession of governmental 
authorities, that is pertinent and specific to his claim.  

The claimant perfected his claim on November 20, 1997, and 
requested a hearing at the RO before a traveling Member of 
the Board.  He subsequently requested a hearing at the RO, to 
be taken into consideration by the Board.  That hearing was 
held on May 11, 1999, before an RO Hearing Officer and 
additional medical evidence was submitted.  The veteran was 
afforded another VA orthopedic examination of his lumbar 
spine on June 24, 1999, and a supplemental statement of the 
case was provided the veteran on July 13, 1999, which 
notified him of the issue addressed, the additional evidence 
considered, the adjudicative actions taken, the decision 
reached, the pertinent law and regulations, the applicable 
provisions of VA's Rating Schedule, and the reasons and bases 
for the decision.  

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, and letters sent to the appellant 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  The appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim, or asked 
that any additional evidence be obtained.  The RO requested 
all relevant treatment records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Further, the appellant was provided 
a VA specialist medical examinations with a medical opinion 
in June and August 1999, and all pertinent private and VA 
medical evidence identified by the claimant has been 
obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  A resolving low back strain was demonstrated and 
diagnosed during active service in May 1990 and subsequently; 
the record shows that the veteran experienced intercurrent 
low back injuries in postservice motor vehicle accidents in 
1997 and in 1998.  

3.  Prior to May 11, 1999, the veteran's service-connected 
residuals of low back strain were manifested by 
characteristic pain on motion and a slight limitation of 
lumbar motion, without clinical findings of muscle spasm on 
extreme forward bending productive of loss of lateral spine 
motion.  

4.  On and after May 11, 1999, the veteran's service-
connected residuals of low back strain were manifested by 
muscle spasm in the lumbar spine area on extreme forward 
bending, loss of lateral spine motion in the standing 
position, and characteristic pain on motion, without 
objective clinical findings of severe symptoms, listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, or abnormal mobility on forced motion; more than 
moderate limitation of low back function is not shown.  

5.  The veteran's service-connected residuals of low back 
strain are not manifested by unusual or exceptional factors 
such as marked interference with employment or frequent 
periods of hospitalization such as to render inapplicable the 
regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of low back strain are not met prior to May 11, 
1999.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 5103A(a)-(d), in 
effect November 9, 2000;  38 C.F.R. § 3.321(b)(1), Part 4, 
4.71a, Diagnostic Code 5295 (2000).  

2.  The criteria for a rating in excess of 20 percent for 
residuals of low back strain are not met on and after May 11, 
1999.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 5103A(a)-(d), in 
effect November 9, 2000;  38 C.F.R. § 3.321(b)(1), Part 4, 
4.71a, Diagnostic Code 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that VA's duty of 
notification to the claimant of required information and 
evidence, and its duty to assist a claimant in obtaining all 
evidence necessary to substantiate his claims have been fully 
met.  38 U.S.C.A. §§ 5107(a)(West 1991), 5103A(a)-(d), 
effective November 9, 2000.  The record shows that the 
veteran's complete service medical and administrative records 
have been obtained; that all medical evidence identified by 
the veteran has been obtained and associated with the claims 
folder; that the veteran has been afforded VA orthopedic and 
radiographic examinations in March 1996 and June 1999; and 
that he has been afforded a personal hearing in May 1999 
before an RO Hearing Officer.  
the statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  On appellate review, the Board sees no 
areas in which further development might be productive.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (2000) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's low back 
strain.  The Board has found nothing in the historical record 
which would lead to the conclusion that the most current 
evidence of record is not adequate for rating purposes.  
Moreover, the case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to that disability.  

I.  Evidentiary and Procedural History

The veteran's service medical records show that reports of 
medical examinations at service entry in October 1985, and 
subsequent medical examinations in October 1985, and in July 
1989 were silent for complaint, treatment , findings or 
diagnosis of a low back condition.  In May 1990, he sustained 
a low back injury in a motor vehicle accident, shown as a 
resolving lumbar strain.  In December 1990, he was seen with 
complaints of low back pain after lifting weights, diagnosed 
as low back strain.  On medical examination in January 1991 
and on service separation examination in April 1993, he 
denied recurrent back pain, and his spine, neurological and 
musculoskeletal system were clinically normal.  However, 
after that examination, the veteran was seen in May 1993 with 
complaints of low back pain of one days' duration after heavy 
lifting.  He denied bowel or bladder symptoms, radiation into 
the lower extremities, or sexual dysfunction.  Examination 
disclosed point tenderness and right paraspinal muscle spasm 
over L2-4, and a full range of motion with tenderness on 
flexion.  Heel and toe walk were normal, strength was 5/5, 
and reflexes were normal.  The diagnosis was low back pain - 
paraspinal muscle spasm, and he was placed on light duty for 
one week.  In June 1993, he related that his pain was 
improved with medications and much milder without, and he 
noted mild discomfort on bending.  Examination disclosed no 
lower extremity weakness or paresthesias, straight leg 
raising was negative, the paraspinal muscles were nontender, 
deep tendon reflexes were equal and active, and toes were 
downgoing.  The assessment was resolving low back strain.  
The veteran's military occupational specialty was hospital 
corpsman.  

In his original application for VA disability compensation 
benefits (VA Form 21-526), received at the RO on January 11, 
1996, the veteran sought service connection for residuals of 
low back strain.  

A report of VA examination, conducted in March 1996, cited 
the veteran's history of recurrent low back pain after 
sustaining a low back injury in a 1989 motor vehicle 
accident, diagnosed as low back strain.  His current 
complaints included numbness over the small of the back and 
an occasional radiating pain down both legs to the knee.  The 
veteran stood five feet, ten inches tall, and weighed 227 
pounds.  Examination disclosed that he was moderately 
overweight, and his posture and gait were normal.  The spine 
was in the midline, and forward flexion was accomplished to 
90 degrees, extension was to 20 degrees, lateral bending was 
to 18 degrees on the right and in excess of 30 degrees on the 
left, measured by goniometer.  X-ray examination of the 
lumbar spine disclosed degenerative osteoarthritic changes at 
L3-4, L4-5, and L5-S1.  The diagnosis was chronic recurrent 
lumbosacral strain with complaints of paresthesias into both 
legs; negative neurological examination.  

A rating decision of June 21, 1997, granted service 
connection for residuals of low back strain, evaluated as 10 
percent disabling, effective January 11, 1996, the date of 
receipt of the veteran's claim.  In his substantive appeal, 
the veteran requested a higher disability evaluation for his 
service-connected low back strain, citing pain on motion or 
prolonged sitting, limitation of motion, and muscle spasm. 

At his personal hearing held in May 1999 before an RO Hearing 
Officer, the veteran reported that he had been a medical 
corpsman during active service, and that he had three 
automobile accidents causing back injury while in service, 
rather than the single accident reported in his service 
medical records.  However, he indicated that there were no 
line-of-duty investigations, and that he was not hospitalized 
but self-treated with medication in the clinic where he 
worked.  The veteran further testified that he worked as a 
mechanic the first two years after leaving service, but 
discontinued that employment because of difficulty in bending 
over engine wells, and was currently working as a sports 
commentator and disc jockey.  He testified as to the nature 
and extent of his low back symptoms, and the resulting 
industrial impairment, citing pain on motion or on prolonged 
sitting or driving, limitation of motion, and muscle spasm.  
His spouse testified as to her observations and conclusions 
regarding the current severity of the veteran's back 
symptoms.  In addition, the veteran submitted a letter from 
his chiropractor.  A transcript of the testimony is of 
record.  

A letter from the veteran's chiropractor, received at the RO 
on May 11, 1999, cited his history of inservice low back 
injury in a 1990 motor vehicle accident, with no recent 
intercurrent low back injury.  Examination revealed that the 
veteran had an impaired gait, and was unable to squat, 
duckwalk, or toe-walk due to pain and instability.  Lumbar 
paraspinal muscle spasms were noted, bilaterally; and forward 
flexion was limited to 60 degrees, lateral flexion to 35 
degrees on the left and to 20 degrees on the right, and right 
rotation to 20 degrees.  Trendelenburg's and Braggard's tests 
were positive on the right, Patrick's test was positive, 
bilaterally.  Straight leg raising was positive on the right; 
decreased sensation was noted along the L4-5 dermatome of the 
right posterior thigh, and deep tendon reflexes were equal 
and active in the lower extremities, bilaterally.  The 
impression was signs and symptoms consistent with chronic 
lumbago with possible intervertebral disc involvement, and 
signs and symptoms consistent with chronic left knee 
derangement and instability.  He recommended that the veteran 
have further diagnostic testing of his back and left knee.  

Another VA orthopedic examination, conducted in June 1999, 
cited a history offered by the veteran of sustaining low back 
injuries in a motor vehicle accident in 1997 and in a second 
accident in 1998, and aggravated by long car rides or 
prolonged walking.  He complained of daily low back pain, 
fatigue and stiffness, partially relieved by Motrin or 
Tylenol, hot baths and massage.  He stated that he was 
currently employed as a disc jockey because such required 
less physical labor.  
Examination disclosed that the veteran weighed 255 pounds, 
and had no postural abnormality or fixed deformity.  Forward 
flexion was accomplished to 67 degrees, extension was to 26 
degrees, lateral bending was to 34 degrees on the right and 
to 37 degrees on the left, and rotation was to 36 degrees on 
the right and to 49 degrees on the left.  Muscle spasm was 
noted in the lumbar spine area.  Neurological examination was 
intact, with no motor or sensory deficits.  Babinski's sign 
was negative, and deep tendon reflexes were 2+ and 
symmetrical.  The diagnosis was chronic lumbosacral spine 
strain with moderate functional loss.

A rating decision of July 13, 1999, increased the evaluation 
of the veteran's service connected residuals of low back 
strain to 20 percent disabling, effective May 11, 1999, the 
date of the VA examination disclosing increased low back 
symptomatology.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).  The evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation. 
Dyspnea, tachycardia, nervousness, fatigability, etc., may 
result from many causes; some may be service connected, 
others, not.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. Part 4, § 4.14 (2000).  It is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. Part 4, § 4.3 
(2000).  

This case addresses the assignment of an initial rating for 
disability following an initial award of service connection 
for residuals of low back strain.  In such cases, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App.  119 (1999).  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disabilities at issue from the 
date of the initial rating evaluation.  Fenderson, id.

The veteran's service-connected residuals of low back strain 
are currently rated as lumbosacral strain and assigned a 10 
percent rating effective January 11, 1996, and a 20 percent 
disability rating effective May 11, 1999, under the 
provisions of  38 C.F.R. Part 4,§ 4.71a, Diagnostic Code 5295 
(2000).  That diagnostic code provides that a 10 percent 
evaluation is warranted where there is characteristic pain on 
motion, and a 20 percent evaluation is warranted where there 
is muscle spasm on extreme forward bending, with loss of 
lateral spine motion.  A 40 percent rating is warranted where 
symptoms are severe, with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board further finds that an increased evaluation under 
the provisions of  38 C.F.R. Part 4, §§ 4.40, 4.45 and 4.49 
is not warranted prior to January 5, 1998, because the 
veteran's evaluation under DC 5295 contemplates painful 
motion, and there are no additional disability factors, such 
as functional loss of the lumbar spine due to flare-ups, easy 
fatigability, incoordination, or weakness, which would 
warrant an additional disability rating under those 
regulations.  While the veteran's lumbar strain was rated 
based upon characteristic pain on motion under DC 5295 during 
the period prior to January 5, 1998, the grant of additional 
compensation based upon loss of function due to painful 
motion would constitute pyramiding (paying the veteran twice 
for the same symptoms), which is prohibited under the 
provisions of  38 C.F.R. § 4.14 (1999). 

While X-ray examination of the lumbar spine in March 1996 
disclosed degenerative osteoarthritic changes at L3-4, L4-5, 
and L5-S1, lumbar arthritis was not demonstrated or diagnosed 
during active service, on service separation examination, or 
within the initial postservice year, and the only lumbar 
spine disorder shown during active service or at any time 
prior to VA examination in March 1996 was a resolving low 
back strain.  In addition, no neurological symptomatology was 
clinically demonstrated or diagnosed prior to the 
intercurrent low back injuries sustained by the veteran in 
1997 and 1998.  Further, while neurological symptoms were 
reported by the veteran's chiropractor in May 1999, no such 
findings were reported on the March 1996 VA examination, when 
the veteran's neurological examination was negative for any 
neurological findings, or on the subsequent VA examination in 
June 1999, when his neurological examination was again 
negative for any abnormalities.  For the reasons stated, the 
Board finds that the evaluation of the veteran's service-
connected lumbar strain on the basis of intervertebral disc 
syndrome under the provisions of  38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5003 (degenerative arthritis) or 5293 
(intervertebral disc syndrome) is not warranted.  

The RO and the Board have also considered evaluation of the 
veteran's service-connected residuals of low back strain on 
the basis of vertebral fracture (DC 5285), ankylosis (bony 
fixation) (DC 5289), limitation of lumbar motion (DC 5292), 
or sacroiliac injury and weakness (DC 5294).  However, the 
evidence of record is silent for any finding or diagnosis of 
vertebral fracture, ankylosis, or sacroiliac injury and 
weakness in the veteran, and evaluation of any of those 
diagnostic codes is not warranted.  Limitation of motion of 
the lumbar spine warrants a 10 percent rating when slight, a 
20 percent rating when moderate, and a 40 percent rating when 
severe.  38 C.F.R. Part 4,§ 4.71a, Diagnostic Code 5292 
(1999).  While the report of VA orthopedic examination in 
March 1996 cited the veteran's complaints of recurrent low 
back pain, examination disclosed that forward flexion of the 
lumbar spine was accomplished to 90 degrees; extension to 20 
degrees; right lateral flexion to 18 degrees, and left 
lateral flexion in excess of 30 degrees, measured by 
goniometer, without objective evidence of pain on any motion, 
and there was no fixed deformity or postural abnormality of 
the lumbar spine.  Such findings reflect no more than a 
slight limitation of lumbar motion, and do not warrant 
assignment of a rating in excess of the 10 percent rating 
assigned at that time or at any time prior to May 11, 1999.

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
The Board has carefully considered the testimony of the 
veteran and his spouse at his personal hearing held in May 
1999.  However, the Court has held that lay persons, such as 
the veteran and his spouse, are not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.    Espiritu v. Derwinski,  
2 Vet. App. 492, 495 (1992).  If such testimony is not 
competent, it cannot be probative.  The veteran's inservice 
training as a hospital corpsman does not confer any 
particular expertise in evaluating orthopedic or neurological 
disability.  

While the Board has considered the findings reported by the 
veteran's chiropractor in May 1999, including the veteran's 
history of inservice low back injury in a 1990 motor vehicle 
accident, there was no reference to the veteran's 
intercurrent low back injuries sustained in motor vehicle 
accidents in 1997 and 1998.  Although his examination 
revealed that the veteran had an impaired gait, and was 
unable to squat, duckwalk, or toe-walk due to pain and 
instability, the Board notes that the examiner did not relate 
those symptoms to the veteran's service-connected low back 
strain, and also found that he had a nonservice-connected 
left knee disability which was productive of pain, crepitus 
and instability.  Lumbar paraspinal muscle spasms were noted, 
bilaterally; and forward flexion was limited to 60 degrees, 
lateral flexion to 35 degrees on the left and to 20 degrees 
on the right, and right rotation to 20 degrees, and 
neurological examination was positive.  The Board notes, 
however, that the reported neurological findings were not 
confirmed on the VA orthopedic examination conducted the 
following month.  

The VA orthopedic examination, conducted in June 1999, cited 
a history offered by the veteran of sustaining low back 
injuries in a motor vehicle accident in 1997 and in a second 
accident in 1998.  Examination disclosed muscle spasm in the 
lumbar spine area on extreme forward bending, loss of lateral 
spine motion in the standing position, and characteristic 
pain on motion, without objective clinical findings of severe 
symptoms of lumbosacral strain, listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, or 
abnormal mobility on forced motion.  The examining VA 
orthopedist found, and the medical evidence of record 
demonstrates, no more than moderate limitation of low back 
function.  

The Court has held that in evaluating a service-connected 
musculoskeletal disability, functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  However, limitation of lumbar motion 
and characteristic pain on motion are included and are thus 
subsumed in the criteria for rating lumbosacral strain under 
DC 5295, and the veteran's rating evaluations include 
consideration of such symptomatology in the ratings assigned 
prior to and on and 

after May 11, 1999.  Further, neither the private or VA 
examination reports reflect any complaint or objective 
evidence of incoordination, easy fatigability, or functional 
impairment due to pain on motion.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 10 percent 
for residuals of low back strain is not warranted prior to 
May 11, 1999, and that a rating in excess of 20 percent for 
residuals of low back strain is not warranted on and after 
May 11, 1999.  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected residuals of low back 
strain present such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render inapplicable the regular schedular standards.  Neither 
is there evidence of circumstances which the appropriate 
officials might find so "exceptional or unusual" as to 
warrant an extraschedular rating.  Shipwash v. Brown, 8 Vet. 
App.  218, 227 (1995).  Further, the veteran has not 
testified that he is unable to obtain employment due to his 
service-connected low back disability, as provided by  
38 C.F.R. Part 4, § 4.16(b), or that vocational 
rehabilitation is infeasible.  Accordingly, the Board will 
not address the issue of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, § 4.16(b) (2000).  


ORDER

A rating in excess of 10 percent for residuals of low back 
strain prior to May 11, 1999, is denied. 


A rating in excess of 20 percent for residuals of low back 
strain on and after May 11, 1999, is denied. 


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

